DETAILED ACTION

This office action is a response to the amendment filed on 7/12/2022. Claims 1-4, 6-13, 15-21, 23-29 and 31-34 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-4, 6-13, 15-21, 23-29 and 31-34 (renumbered as 1-30) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment and terminal disclaimer filed on 7/12/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for determining a set of resources reserved for uplink control information (UCI). A report with CSI and a request for resources are received on which to send a CSI report. A change in CSI may be signaled on resources of the set of reserved resources from a UE during a first transmission time interval (TTI) duration in a system that supports operation with the first and a second TTI, where the second TTI duration is greater than the first TTI duration.
Closest prior art include Dinan, Sun et al., and Yang et al. Dinan discloses a method for reporting CSI for all configured cells on an uplink channel in a TTI. Dinan also discloses that the communication system may include one or more carriers, and different subframe durations may also be supported.
Sun discloses that uplink control information can be transmitted in physical uplink control channel (PUCCH), and some resources in PUCCH can be reserved for contention based uplink transmission. 
Yang discloses a method for transmitting UCI where PUSCH resources may be used for UCI transmission in some cases. The UCI PUSCH resources may be allocated by RRC signaling, and may be indicated by a specific field of downlink grant. 
Although, Sun discloses that a resource may be chosen for PUCCH or PRACH corresponding to information coming from different UEs, and different resource groups can be designed for UE in different channel conditions; prior art on record does not disclose the claimed features of determining a set of resources for UCI such that a same group of users correspond to a first symbol of a first resource block and a second symbol of a second resource block.
Claims 1, 12, 20, 28 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of the set of resources comprising a first resource block and a second resource block, wherein a group of users corresponding to a first symbol of the first resource block is a same group of users corresponding to a second symbol of the second resource block; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414